Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 1 of 11

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x

 

DARIO BENITO VELASQUEZ, individually and on behalf of all
others similarly situated,

Plaintiffs COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL
NYC TRUCKING CORP. d/b/a NYC PRODUCE, and DEMANDED

VICTORIANO BRAVO, as an individual,

Defendants.

 

1,

Plaintiff, DARIO BENITO VELASQUEZ, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to himself and upon

information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

Plaintiff, DARIO BENITO VELASQUEZ, individually and on behalf of all others
similarly situated, through undersigned counsel, brings this action against NYC
TRUCKING CORP. d/b/a NYC PRODUCE, and VICTORIANO BRAVO, as an
individuals (hereinafter referred to as "Defendants"), to recover damages for
egregious violations of state and federal wage and hour laws arising out of Plaintiff's
employment at NYC TRUCKING CORP. D/B/A NYC PRODUCE located at 532
Bryant Avenue, Bronx, New York 10474. .

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 2 of 11

10.

11.

12.

13.

14.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff DARIO BENITO VELASQUEZ residing at 770 Faile Street Bronx, New
York 10474, was employed from in or around June 2018 until in or around January
2020 by Defendants at NYC TRUCKING CORP. d/b/a NYC PRODUCE.
Defendant, NYC TRUCKING CORP. d/b/a NYC PRODUCE is a corporation
organized under the laws of New York.
Defendant, NYC TRUCKING CORP. d/b/a NYC PRODUCE is a corporation
authorized to do business under the laws of New York.
Upon information and belief, Defendant, NYC TRUCKING CORP. d/b/a NYC
PRODUCE is a corporation organized under the laws of New York with a principal
executive office at 547 Manida Street Bronx, New York 10474.
Upon information and belief, Defendant VICTORIANO BRAVO owns and operates
NYC TRUCKING CORP. d/b/a NYC PRODUCE.
Upon information and belief, Defendant VICTORIANO BRAVO is an agent of NYC
TRUCKING CORP. d/b/a NYC PRODUCE.
Upon information and belief, Defendant VICTORIANO BRAVO has power over
personnel decisions at NYC TRUCKING CORP. d/b/a NYC PRODUCE.
15.

16.

17.

18.

19.

20.

21.

22.

23.

24,

Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 3 of 11

Defendant VICTORIANO BRAVO was responsible for supervising the Plaintiff and
him assigning tasks.

Upon information and belief, Defendant VICTORIANO BRAVO has power over
payroll decisions at NYC TRUCKING CORP. d/b/a NYC PRODUCE.

Defendant VICTORIANO BRAVO has the power to hire and fire employees at NYC
TRUCKING CORP. d/b/a NYC PRODUCE, establish and pay their wages, set their
work schedule, and maintains their employment records.

During all relevant times herein, Defendant VICTORIANO BRAVO was Plaintiffs
employer within the meaning of the FLSA and NYLL.

On information and belief, NYC TRUCKING CORP. D/B/A NYC PRODUCE is, at
present and has been at all times relevant to the allegation in the complaint, an
enterprise engaged in interstate commerce within the meaning of the FLSA in that the
entity (i) has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross
volume of sales of not less than $500,000.00.

At all times relevant to this action, Defendants were and are enterprises as defined in
Sec. 3(r) of the FLSA, 29 U.S.C. § 203(r).

At all times relevant to this action, Defendants were Plaintiffs employers as defined
by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6), and Defendants
employed Plaintiff.

FACTUAL ALLEGATIONS

Plaintiff DARIO BENITO VELASQUEZ was employed from in or around June 2018
until in or around January 2020 by Defendants at NYC TRUCKING CORP. d/b/a
NYC PRODUCE.

During Plaintiff DARIO BENITO VELASQUEZ’S employment by Defendants,
Plaintiff's primary duties were as a stocker and cleaner, while performing other
miscellaneous duties from in or around June 2018 until in or around January 2020.
Plaintiff DARIO BENITO VELASQUEZ was paid by Defendants approximately

$500.00 per week from in or around June 2018 until in or around December 2018,
25,

26.

27.

28.

29,

30.

31,

Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 4 of 11

and approximately $525.00 per week from in or around January 2019 until in or
around January 2020.

Plaintiff worked approximately sixty (60) hours or more per week during his
employment by Defendants from in or around June 2018 until in or around January
2020.

Defendants failed to pay Plaintiff DARIO BENITO VELASQUEZ the legally
prescribed minimum wage for his hours worked from in or around June 2018 until in
or around January 2020, a blatant violation of the minimum wage provisions
contained in the FLSA and NYLL.

Although Plaintiff DARIO BENITO VELASQUEZ worked approximately sixty (60)
hours or more per week during his employment by Defendants from in or around June
2018 until in or around January 2020, Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Furthermore, Plaintiff DARIO BENITO VELASQUEZ worked approximately twelve
(12) or more hours per day, five (5) days a week from in or around June 2018 until in
or around January 2020, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.
32

33.

34,

35.

36,
37.

38,

39.

Case 1:20-cv-05229-VEC Document1 Filed 07/08/20 Page 5of 11

COLLECTIVE ACTION ALLEGATIONS
. Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as
employees who were responsible for stocking and cleaning, or other similarly titled
personnel with substantially similar job requirements and pay provisions, who were
performing the same sort of functions for Defendants, other than the executive and
management positions, who have been subject to Defendants’ common practices,
policies, programs, procedures, protocols and plans including willfully failing and
refusing to pay required overtime wage compensation and proper minimum wage
compensation.
Upon information and belief, Defendants employed between 20 and 30 employees
within the past three years subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation or proper minimum wage compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay and proper minimum wage
compensation.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are

known to Defendants and are readily identifiable through Defendants’ records.
40

4],
42.

43,

44.

45.

46.

47.

48.

49,

50.

Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 6 of 11

. The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants

their unpaid wages and an equal amount in the form of liquidated damages, as well as
51

52

53,

54,

55.

56.

57,

58,

Case 1:20-cv-05229-VEC Document1 Filed 07/08/20 Page 7 of 11

reasonable attorneys fees and costs of the action, including interest, pursuant to the

FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law

. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

_ At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law $§2 and 651.

Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-13.

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants their unpaid overtime wages and an amount equal to their unpaid
overtime wages in the form of liquidated damages, as well as reasonable attorneys’
fees and costs of the action, including interest in accordance with NY Labor Law

§198(1-a).

THIRD CAUSE OF ACTION

Minimum Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 8 of 11

59.

60.

61,

62.

63.

64,

65.

66.

67.

68.

Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.

Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs’ compensation.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
his unpaid minimum wages and an equal amount in the form of liquidated damages,
as well as reasonable attorneys’ fees and costs of the action including interest,

pursuant to the FLSA, specifically 29 U.S.C. §216(b).

FOURTH CAUSE OF ACTION

Minimum Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.
At all times relevant to this action, Defendants were employers within the meaning of
NYLL.
Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.
Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
were entitled under NYLL §652, in violation of 12 N. Y. C. RR. R. 137-13.
Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants
his unpaid minimum wages and an amount equal to their unpaid minimum wages in
the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the

action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
Case 1:20-cv-05229-VEC Document 1 Filed 07/08/20 Page 9 of 11

69. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

70. Defendants willfully violated Plaintiff's rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations.
N.Y. Labor Law §§ 650 et seq.; 12 N.Y. C. R. R. § 142-2.4

71. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

SIXTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

72. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

73. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

74. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

SEVENTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
75. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
76. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
77. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:
Case 1:20-cv-05229-VEC Document1 Filed 07/08/20 Page 10 of 11

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;
Awarding Plaintiff unpaid minimum wages;

d. Awarding Plaintiff unpaid spread of hours compensation;

e. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

f. Awarding Plaintiff prejudgment and post-judgment interest;

g. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

h. Awarding such and further relief as this court deems necessary and propet.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This 0 Mh day of July 2020.

he

Roman Avshalumov;£sq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

 

 

10
Case 1:20-cv-05229-VEC Document1 Filed 07/08/20 Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARIO BENITO VELASQUEZ, individually and on behalf of all others similarly situated,
Plaintiffs,
-against-

NYC TRUCKING CORP. D/B/A NYC PRODUCE, and VICTORIANO BRAVO, as an
individual,

Defendants.

 

COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

NYC TRUCKING CORP. d/b/a NYC PRODUCE
532 BRYANT AVENUE
BRONX, NEW YORK 10474

VICTORIANO BRAVO

547 MANIDA STREET
BRONX, NEW YORK 10474

11
